

Exhibit 10.3

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(“SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED EXCEPT
(I) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR
(II) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT, BUT
ONLY UPON THE PAYEE FIRST HAVING OBTAINED A WRITTEN OPINION OF MAKER’S COUNSEL,
OR OTHER COUNSEL ACCEPTABLE TO MAKER, THAT THE PROPOSED DISPOSITION IS
CONSISTENT WITH ALL APPLICABLE PROVISIONS OF THE SECURITIES ACT AND ANY
APPLICABLE “BLUE SKY” OR OTHER SIMILAR SECURITIES LAW.


PROMISSORY NOTE
 

$______,000 September 1, 2005



FOR VALUE RECEIVED, STREICHER MOBILE FUELING, INC., a Florida corporation
(“Maker”), promises to pay to the order of _________________ or his/ her/ its
assigns (“Payee”), at such place as the Payee may designate in writing, in
lawful money of the United States of America, the principal sum of
______________________ Thousand Dollars ($____,000).


1. Principal Payments. The Maker shall make six (6) equal semi-annual principal
payments of ten percent (10%) of the principal amount of this promissory note
(the “Note” and, collectively with substantially identical promissory notes of
Maker, the “Notes”) commencing August 31, 2007 and continuing on February 28 and
August 31 of each year thereafter, with the remaining balance of forty percent
(40%) of the principal amount of this Note due and payable on August 31, 2010
(the “Due Date”). The outstanding principal balance of this Note may be prepaid
by Maker prior to maturity as provided in Section 5 of this Note.


2. Interest. The outstanding principal balance of this Note shall accrue
interest at a fixed rate of ten percent (10%); provided, however, that following
an Event of Default, the outstanding principal balance of this Note shall bear
interest as provided in Section 7 of this Note. Interest shall be calculated on
the basis of a 360-day year. Accrued interest on this Note shall be paid
semi-annually, on the last day of each February and August, beginning February
28, 2006, until the outstanding principal balance of this Note is paid in full.


3. Interest Method of Payment; Application. All payments of principal (including
any prepayments) shall be made on the due date thereof by wire transfer of
immediately available funds to such bank account as Payee may from time to time
designate in writing. All cash payments of interest shall be made on the due
date thereof by check drawn on a United States bank. Payments (including all
prepayments) received by Payee on this Note shall be applied first to the
payment of accrued and unpaid interest and only thereafter to the outstanding
principal balance of this Note.


 
 

--------------------------------------------------------------------------------

 
4. Subordination. Payee agrees that, except for the first priority security
interest in certain collateral (the “Collateral”) granted by Maker to Payee and
other holders of the Notes (collectively, the “Payees”), pursuant to the
Security Agreement of even date herewith (the “Security Agreement”) between
Maker and the trustee (“Trustee”) named in the Indenture Agreement for the Notes
(the “Indenture”), the payment of principal and interest on this Note are
expressly subordinated to the rights and interests of Wachovia Bank, National
Association, successor by merger to Congress Financial Corporation (Florida)
(“Wachovia”) pursuant to and in connection with, and the payment of all existing
and future amounts owed by Maker to Wachovia under, the line of credit facility
between Wachovia and Maker pursuant to that certain Loan and Security Agreement
dated September 26, 2002, as now or hereafter amended (the “Line of Credit”),
and to any other credit facility into which Maker may subsequently enter to
replace the Line of Credit requiring that the lender rank in a senior position
to other debt of Maker (the “Replacement Facility”) (the Line of Credit and the
Replacement Facility are collectively referred to as the “Permitted Debt”).
Payee and Maker agree that, other than Payee’s security interest in the
Collateral under the Security Agreement, the terms and conditions governing and
applicable to the subordination of this Note and the indebtedness evidenced
hereby are and shall be, in all material respects (conformed, as necessary, for
this Note and the related indebtedness) identical to the terms and conditions of
that certain Subordination Agreement (the “Subordination Agreement”) executed
effective as of January 21, 2003, by, between and among Wachovia, Maker, and
certain other persons owed debts by Maker (“Loan Holders”), a copy of which is
attached hereto as Exhibit A and incorporated by reference herein, to the same
extent as if Payee were a Loan Holder subject thereto and this Note and the
indebtedness hereunder were expressly covered thereby and included as part of
the “Notes” and “Subordinated Debt” referenced in the Subordination Agreement.
Payee and Maker hereby expressly ratify, approve and adopt the terms of the
Subordination Agreement (conformed, as necessary) with respect to this Note and
the indebtedness represented hereby. Payee and Maker further agree that this
Note may not, without the prior written consent of Wachovia (or the new lender
if the Line of Credit has been fully repaid and terminated and there is a
Replacement Facility in place), be repaid from the proceeds of Maker’s issuance
or sale of new debt securities or other indebtedness, provided, however, nothing
herein restricts or limits Maker’s ability to repay this Note with the proceeds
of Maker’s issuance of equity securities unless such repayment is prohibited by
the Wachovia Agreements. Upon request, Payee agrees to execute and deliver such
other documents and instruments as Wachovia or any senior or commercial lender
may reasonably request to acknowledge and effect the foregoing subordination.
Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to them in the Indenture.


5. Redemption and Prepayment.


(a) Optional Redemption. At any time after the date of this Note, the Maker
shall have the option to redeem this Note, in whole or in part, by payment of a
percentage of the



 
2

--------------------------------------------------------------------------------

 

principal amount of this Note outstanding, together with accrued but unpaid
interest, if any, as follows:
 


Redemption Period
Redemption Price
   
September 1, 2005 - August 31, 2006
102%
September 1, 2006 - August 31, 2007
101%
September 1, 2007 - Due Date
100%


(b) Notice to Wachovia. If Maker elects to redeem this Note in accordance with
the terms of this Section 5, it shall furnish to Wachovia, at least forty-five
(45) days (unless Wachovia agrees in writing to a shorter period) but not more
than sixty (60) days before a redemption date, notice in writing that includes
the redemption date, the amount of principal due on this Note to be redeemed.


(c) Notice to Payee. At least forty-five (45) days but not more than sixty (60)
days before a redemption date, Maker shall mail or cause to be mailed a notice
of redemption to Payee. The notice shall state:


(i) the redemption date;


(ii) the redemption price;


(iii) that this Note called for redemption must be surrendered to the Maker to
collect the redemption price; and


(iv) that, unless the Maker defaults in making such redemption payment, interest
on this Note called for redemption ceases to accrue on the redemption date.


(d) Effect of Notice of Redemption. Upon notice to Payee that this Note has been
called for redemption, this Note will become irrevocably due and payable on the
redemption date at the redemption price. A notice of redemption may not be
conditional.


(e) Note Redeemed in Part. Upon surrender of this Note that is redeemed in part,
Maker will deliver to Payee, at Maker’s expense, a new promissory note in the
same form of this Note equal in principal to the unredeemed portion of the
redeemed Note.


6. Notices.


(a) Maker shall give prompt written notice to Trustee and Payee under those
circumstances in which notice is required to be given by Maker pursuant to the
terms of the Indenture.


(b) Trustee and any successor Trustee shall (i) provide prompt written notices
to Payee under those circumstances in which notice is required to be given by
Trustee pursuant to the terms of the Indenture and as provided in Section 8
below and (ii) mail to all Payees any notice it receives from Payee pursuant to
Section 8 below.


 
3

--------------------------------------------------------------------------------

 
(c) Except as otherwise provided herein, all notices, approvals, consents,
correspondence or other communications required or desired to be given hereunder
shall be given in writing and shall be delivered by overnight courier, hand
delivery or certified or registered mail, postage prepaid, (i) if to Trustee, to
the address set forth in Section 12.07 of the Indenture or to such other address
as shall be designated by Trustee to Maker and Payees in writing, (ii) if to
Payee, to the address noted under Payee’s name on the signature page attached to
the Securities Purchase Agreement or to such other address as shall be
designated by Payee to Maker and Trustee in writing and (iii) if to Wachovia, to
the address noted in Section 6(e) below or to such other address as shall be
designated by Wachovia to Payee, Maker and Trustee in writing. All such notices
and correspondence shall be effective when received.


(d) If Maker or Payee mail a notice to one another pursuant to the terms of this
Note, they shall also deliver or mail a copy to Trustee and Wachovia at the same
time. Any notice from Wachovia to Payees shall be sufficiently provided if
delivered to the Trustee pursuant to this Section 6.


(e) Any notice to be delivered to Wachovia shall be delivered to the following
address (unless otherwise amended in writing to the entity delivering such
notice):
 

 
Wachovia Bank, National Association
110 East Broward Blvd., Suite 2050
Ft. Lauderdale, FL 33301
Phone No.: (954) 467-2262
Facsimile No.: (954) 467-5520 Attention: Pat Cloninger



7. Events of Default. The entire principal balance of this Note shall, at the
option of Payee and pursuant to the provisions set forth in Section 8,
immediately be due and payable upon the occurrence of one or more of the
following events (each, an “Event of Default”): (i) Maker shall default in any
payment of principal or interest on this Note when the same shall become due and
payable, whether by acceleration or otherwise, when such default is not cured
within thirty (30) days after Payee or Trustee provides written notice to Maker
of such default; (ii) Maker shall default in any payment of principal or
interest on any other senior indebtedness for borrowed money, including, but not
limited to the Line of Credit; (iii) Maker shall apply for, or consent to, the
appointment of a receiver, trustee or liquidator of Maker or of its property,
admit in writing its inability to pay its debts as they mature, or make a
general assignment for the benefit of creditors; or (v) Maker shall file a
voluntary petition in bankruptcy or a petition or an answer seeking
reorganization, or an arrangement with creditors, or a court order approving a
petition filed against Maker under the federal bankruptcy laws shall be entered
against Maker, which order shall not have been vacated or set aside within
thirty (30) days. Upon the occurrence of any one or more Events of Default (i)
Payee or Trustee, at its option and without further notice, demand or
presentment for payment to Maker or others, may declare immediately due and
payable the entire unpaid principal amount hereof; (ii) thereafter interest
shall accrue on the outstanding principal balance at fifteen percent (15%) per
annum from the date of such Event of Default until the date the unpaid principal
balance hereof is paid in full; and (iii) Maker shall pay all costs, fees and
expenses, including, without limitation, reasonable trial and appellate
attorneys’ fees and expenses, paid or incurred by Payee or Trustee in connection
with collection of this Note, whether paid or incurred in connection with
collection by suit or otherwise. The waiver by Payee or Trustee of Maker’s
prompt and complete performance of, or default under, any provision of this Note
shall not operate nor be construed as a waiver of any subsequent breach or
default, and the failure by Payee or Trustee to exercise any right or remedy
which it may possess hereunder shall not operate nor be construed as a bar to
the exercise of any such right or remedy upon the occurrence of any subsequent
breach or default. No remedy conferred hereby shall be exclusive of any other
remedy referred to herein or therein or now or hereafter available at law, in
equity, by statute or otherwise.
 
 
4

--------------------------------------------------------------------------------

 
8. SEC Reports. In the event Maker is no longer a reporting company with the
Securities and Exchange Commission (“SEC”), Maker will provide Payee with copies
of the information and financial statements that would be required to be filed
pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934, as
amended, on Forms 10-K and 10-Q, at such times that any such form would be
required to be filed with the SEC if Maker were a reporting company. At such
time, Maker will also make available copies of any quarterly and annual reports
that Maker makes available to its stockholders. Any delivery of such reports,
information, documents, and other reports to Payee is for informational purposes
only and Payee’s receipt of those such will not constitute notice or
constructive notice of any information contained in such reports or determinable
from information contained in such reports.


9. Limitation on Suits.


(a) Other than as provided in Sections 9(c) and 9(d) below, upon an Event of
Default, Payee may pursue any available remedy, whether provided for in this
Note, the Indenture, the Security Agreement, or otherwise, only if:


(i) Trustee has notice of such Event of Default;


(ii) Holders of at least twenty-five percent (25%) in principal amount of the
Notes make a written request to Trustee to pursue the remedy;


(iii) Trustee either (A) gives to such holders notice that Trustee will not
comply with such request, or (B) does not comply with such request within
fifteen (15) days after receipt of the request from such holders; and


(iv) Holders of more than sixty-six and 2/3 percent (662/3%) of the principal
amount of the Notes do not give Trustee written notice inconsistent with the
request delivered under Section 9(a)(ii) prior to the earlier of (A) the date on
which Trustee delivers a notice under Section 9(a)(iii)(A) or (B) the expiration
of the period described in Section 9(a)(iii)(B).


 
5

--------------------------------------------------------------------------------

 
(b) Payee may not use this Note to prejudice the rights of another Payee or to
obtain a preference or priority over another Payee.


(c) Notwithstanding any other provision of this Note, Payee’s right to receive
payment of principal and interest on this Note on or after the respective due
dates expressed in this Note, or to bring suit for the enforcement of any such
payment on or after such respective dates, will not be impaired or affected
without the written consent of Payee.


(d) Except as otherwise provided in the Subordination Agreement, nothing in this
Note will limit or defer Payee’s right or ability to petition for commencement
of a case under federal bankruptcy laws pertaining to the Maker.


10. Miscellaneous. This Note shall be construed in accordance with and be
governed by the internal laws of the State of Florida. Maker hereby: (i) waives
demand, presentment, protest, notice of dishonor, suit against or joinder of any
other person, and all other requirements necessary to charge or hold Maker
liable with respect to this Note; (ii) waives any right to immunity from any
such action or proceeding and waives any immunity or exemption of any property,
wherever located, from garnishment, levy, execution, seizure or attachment prior
to or in execution of judgment, or sale under execution or other process for the
collection of debts; (iii) waives any right to interpose any set-off or
non-compulsory counterclaim or to plead laches or any statute of limitations as
a defense in any such action or proceeding. Notwithstanding anything to the
contrary contained herein, the interest rate payable hereon shall not exceed the
maximum rate of interest permissible under applicable law. To the extent any
payment to Payee, or to Trustee on Payee’s behalf, or any part thereof, is
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to Maker or its successors or assigns under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or repayment, the obligations, or part thereof, under
this Note that have been paid, reduced or satisfied by such amount shall be
reinstated and continued in full force and effect as of the time immediately
preceding such initial payment, reduction or satisfaction. Maker agrees to pay
any documentary stamp required with respect to the execution, delivery,
performance or enforcement of this Note. Maker’s obligations hereunder shall be
absolute and unconditional and shall not be affected by any circumstance,
happening or event whatsoever, including any setoff, counterclaim, recoupment,
defense or other right that Maker may have against Payee or any other person for
any reason whatsoever, whether arising out of or as a result of any contract,
agreement or transaction between Maker and Payee, or otherwise. This Note may
not be modified, amended or terminated, except in a writing executed by Maker
and Payee; provided that, Wachovia shall receive ten (10) days prior written
notice of any such modification, amendment or termination and provided further
if and to the extent that any modification, amendment or termination adversely
impacts the rights of Wachovia provided by the subordination provisions of this
Note or may be deemed to violate the Subordination Agreement, such modification,
amendment or termination shall also require Wachovia’ written consent. A consent
to an amendment or a waiver by Payee will bind Payee and every subsequent holder
of this Note or portion of the Note that evidences the same debt as the
consenting Payee’s Note, even if a notation of the consent or waiver is not made
on the Note. Time is of the essence with respect to Maker’s obligations and
agreements under this Note.



 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Note to be executed by their
duly respective officers or persons as of the date first set forth above.

        STREICHER MOBILE FUELING, INC.  
   
   
    By:      

--------------------------------------------------------------------------------

Richard E. Gathright   President and Chief Executive Officer


AGREED TO AND ACCEPTED:


_____________________________________
Name or Individual or Entity (Printed)


_____________________________________
Signature


_____________________________________
Title (if applicable)




 
7

--------------------------------------------------------------------------------

 